UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6646



STEPHEN ARTEMUS CHRISTIAN,

                                           Petitioner - Appellant,

          versus


RICK JACKSON, Superintendent,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (CA-03-808-1)


Submitted:   June 24, 2004                  Decided:   July 2, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce Tracy Cunningham, Jr., THE LAW OFFICE OF BRUCE T. CUNNINGHAM,
JR., Southern Pines, North Carolina, for Appellant. Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stephen Artemus Christian seeks to appeal the magistrate

judge’s order dismissing his petition under 28 U.S.C. § 2254

(2000).*   We have independently reviewed the record and conclude

that Christian has not made a substantial showing of the denial of

a constitutional right.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003).   Accordingly, we deny a certificate of appealability

and dismiss the appeal.     See 28 U.S.C. § 2253(c) (2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).

                               - 2 -